IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-20-00064-CV

                   IN THE MATTER OF B.A.L., A JUVENILE



                       From the County Court at Law No. 1
                             Johnson County, Texas
                              Trial Court No. J05959


                           MEMORANDUM OPINION


       B.A.L. appeals from an order adjudicating him as a child who engaged in

delinquent conduct—namely, that B.A.L. assaulted three public servants:              School

Behavioral Specialist Ronald Smith-Wilson; Assistant Principal Kristina Sosebee; and

School Resource Officer Derek Couch of the City of Cleburne Police Department. See TEX.

PENAL CODE ANN. § 22.01; see also TEX. FAM. CODE ANN. § 51.03(a)(1). Specifically, in five

issues, B.A.L. contends that the trial court erred by: (1) and (2) appointing an expert to

determine B.A.L.’s fitness to proceed that was not disinterested; (3) halting B.A.L.’s cross-

examination of a State’s witness without any objection from the State; (4) refusing to

include written questions and instructions requested by B.A.L. to be included in the jury
charge; and (5) commenting on the evidence presented and B.A.L.’s defense at the time

the charge was read to the jury. Because we overrule all of B.A.L.’s issues, we affirm.

                                        I.     BACKGROUND

        In its original adjudication petition, the State alleged that, on or about February 15,

2019, B.A.L., who was fourteen years old at the time of the incidents, engaged in

delinquent conduct under section 51.03 of the Texas Family Code by violating section

22.01 of the Texas Penal Code. See TEX. PENAL CODE ANN. § 22.01; see also TEX. FAM. CODE

ANN. § 51.03(a)(1). In particular, the State alleged that B.A.L.,

        intentionally, knowingly, or recklessly cause[d] bodily injury to Ronald
        Smith-Wilson . . . by striking the complainant on or about his chest and
        kicking the complainant on or about his leg, and the Juvenile-Respondent
        did then and there know that the complainant was then and there a public
        servant, namely a School Behavioral Specialist, and that the complainant
        was then and there lawfully discharging an official duty . . . .

                 ...

        intentionally, knowingly or recklessly cause[d] bodily injury to Kristina
        Sosebee . . . by striking the complainant on or about her arm and pushing
        the complainant, and the Juvenile-Respondent did then and there know
        that the complainant was then and there a public servant, namely a School
        Principal, and that the complainant was then and there lawfully
        discharging an official duty . . . .

                 ...

        intentionally, knowingly or recklessly cause[d] bodily injury to Derek
        Couch . . . by kicking the complainant on or about his knee, and the
        Juvenile-Respondent did then and there know that the complainant was
        then and there a public servant, namely a Police Officer, and that the
        complainant was then and there lawfully discharging an official duty . . . .


In the Matter of B.A.L., a Juvenile                                                      Page 2
The State’s original adjudication petition also alleged that B.A.L. engaged in delinquent

conduct by resisting arrest, in violation of section 38.03 of the Texas Penal Code.

          At proceedings conducted on January 8, 2020, B.A.L. pleaded “not true” to the

allegations contained in the State’s original adjudication petition. At the conclusion of

the trial on delinquency, the jury determined that B.A.L. had engaged in three instances

of delinquent conduct—the assaults on Smith-Wilson, Sosebee, and Officer Couch. The

jury acquitted B.A.L. of the allegation of resisting arrest.

          Thereafter, the trial court conducted a disposition hearing. At the conclusion of

the disposition hearing, the trial court sentenced appellant to eighteen months’ probation.

The trial court also certified B.A.L.’s right of appeal. B.A.L. filed a motion for new trial,

which was overruled by operation of law. This appeal followed.

                                          II.    ANALYSIS

A.        The Appointment of a Disinterested Expert

          In his first two issues, B.A.L. complains about the appointment of licensed

psychologist Robert D. Lackey, Ph.D to perform a “disinterested” examination of B.A.L.’s

fitness to proceed. B.A.L. alleges that Dr. Lackey was under contract with the State to

perform examinations of juveniles for the use and benefit of the State. B.A.L. further

argues that the appointment of Dr. Lackey violated his constitutional right to due process

of law.



In the Matter of B.A.L., a Juvenile                                                    Page 3
        The record reflects that counsel for B.A.L. filed a pre-trial motion to determine

fitness to proceed, whereby counsel requested that B.A.L.,

        be examined by a disinterested expert, including a physician, psychiatrist,
        or psychologist, qualified by education and clerical training in mental
        health or mental retardation and experienced in forensic evaluation to
        determine whether the child has a mental illness as defined by Section
        591.003 Health and Safety Code, or suffers from chemical dependency as
        defined by Section 464.001, Health and Safety Code.

Counsel further requested that this examination include “a determination of the child’s

fitness to proceed.”

        Subsequently, the trial court signed an order appointing Dr. Lackey to conduct an

examination of B.A.L. to determine if B.A.L. “is fit to proceed, as provided by Section

591.003 Health and Safety Code, or suffers from chemical dependency as defined by

Section 464.001, Health and Safety Code.” B.A.L. did not object in the trial court to Dr.

Lackey’s appointment.

        To preserve error for appellate review, a complaining party must make a timely

and specific objection. See TEX. R. APP. P. 33.1(a)(1). In the instant case, the record does

not reflect that B.A.L. objected to Dr. Lackey’s testimony or his report on the basis that he

was not a disinterested expert. Rather, the only objection B.A.L. made in the trial court

as to Dr. Lackey involved whether Dr. Lackey had been properly proven to be an expert

witness such that he would be allowed to remain in the courtroom after “the Rule” had

been invoked. See TEX. R. EVID. 614. Based on the foregoing, we cannot say that B.A.L.’s

objection to Dr. Lackey in the trial court comports with the complaint raised on appeal.
In the Matter of B.A.L., a Juvenile                                                    Page 4
See Wilson v. State, 71 S.W.3d 346, 349 (Tex. Crim. App. 2002) (noting that, to preserve

error, an issue on appeal must comport with the objection made at trial); see also Dixon

v. State, 2 S.W.3d 263, 273 (Tex. Crim. App. 1999) (“[A]n objection stating one legal theory

may not be used to support a different legal theory on appeal.”). As such, we conclude

that B.A.L.’s complaints about Dr. Lackey in his first two issues are not preserved for

appellate review. See TEX. R. APP. P. 33.1(a)(1); Wilson, 71 S.W.3d at 349; Dixon, 2 S.W.3d

at 273; see also Wright v. State, 154 S.W.3d 235, 241 (Tex. App.—Texarkana 2005, pet. ref’d)

(“Where a trial objection does not comport with the issue raised on appeal, the appellate

has preserved nothing for review.”).

        Further, to the extent that B.A.L. contends that the trial court’s appointment of Dr.

Lackey constitutes fundamental error for which error preservation is not required, see

TEX. R. EVID. 103(e), we note that B.A.L. does not complain in these issues about the

inclusion or exclusion of evidence at trial. Rather, as stated above, he challenges the

appointment of Dr. Lackey as a “disinterested” expert.

        The Court of Criminal Appeals has rejected the notion that Texas Rule of Evidence

103(e) is a “freestanding, harm-based doctrine of error preservation.” Proenza v. State, 541
S.W.3d 786, 795 (Tex. Crim. App. 2017). Indeed, the Court of Criminal Appeals has stated

that Rule 103(e) is simply a rule of evidence and that “[i]t is therefore inaccurate to cast

Rule 103(e) as an exception to the rules of procedural default in situations where . . . the

perceived error did nor arise from the trial judge ‘ruling to admit or exclude evidence.’”


In the Matter of B.A.L., a Juvenile                                                    Page 5
Id. (quoting TEX. R. EVID. 103(a)). Therefore, because B.A.L.’s complaints in his first two

issues do not involve the trial court’s decision to admit or exclude evidence, we are

unpersuaded by his reliance on Texas Rule of Evidence 103 to overcome his failure to

object in the trial court on the basis that is alleged on appeal. See TEX. R. EVID. 103(e); see

also Proenza, 541 S.W.3d at 795. Accordingly, we overrule B.A.L.’s first two issues.

B.      The Trial Court’s Limiting of B.A.L.’s Cross-Examination of a State’s Witness

        In his third issue, B.A.L. argues that the trial court erred by limiting his cross-

examination of Smith-Wilson regarding the severity of B.A.L.’s behavior, as well as

Smith-Wilson’s opinion of the possible consequences of B.A.L.’s behavior, without an

objection from the State.

        The basis of B.A.L.’s complaint in this issue centers on the following exchange

during the cross-examination of Smith-Wilson by B.A.L.’s counsel:

        [Defense counsel]: Okay. Do you think, for what he is alleged to have
                           done to you, he should have a felony conviction on his
                           record?

        A [Smith-Wilson]: That’s not my opinion to give.

        Q:                        I’m asking your opinion. Do you think he should have
                                  a felony on his record for what he is alleged to have
                                  done to you?

        A:                        If you believe you can do that to people and have no
                                  consequences, yes.

        Q:                        So you think he ought to have a felony on his record
                                  for the rest of his life for that?


In the Matter of B.A.L., a Juvenile                                                       Page 6
        A:                        For assaulting people?

        Q:                        Not assaulting people.

        A:                        For assaulting me and my coworker?

        Q:                        You. Not you and your coworker. I’m asking just you,
                                  okay, for what he’s alleged to have done to you.

        A:                        Uh-huh.

        Q:                        Do you think he should have a felony on his record?

        A:                        Yes.

        Q:                        Okay. You know what that’s doing to his chances of
                                  ever getting a job in his lifetime?

        THE COURT:                Counsel, approach.

                                      (At the bench; on the record)

        THE COURT:                This is a juvenile case. It is not a felony case.

        Defense counsel:          Right.

        THE COURT:                This is—we do not speak in terms of felonies. We
                                  speak in terms of juvenile delinquency.

        Defense counsel:          Right.

        THE COURT:                So I think you’ve mischaracterized—

        Defense counsel:          Okay.

        THE COURT:                You may return to your seat.

                                              (Open court)


In the Matter of B.A.L., a Juvenile                                                      Page 7
        Defense counsel:          We’ll pass the witness, Your Honor.

        The record does not reflect that B.A.L. objected to the trial court’s alleged limiting

of his cross-examination of Smith-Wilson. As stated above, a timely and specific objection

is necessary to preserve error. See TEX. R. APP. P. 33.1(a)(1); see also Wilson, 71 S.W.3d at

349. Because B.A.L. did not do so, we cannot say that B.A.L. preserved this appellate

complaint for our review. See TEX. R. APP. P. 33.1(a)(1); see also Wilson, 71 S.W.3d at 349.

And once again, we reject B.A.L.’s reliance on Texas Rule of Evidence 103(e) to support

his contention that this is fundamental error for which error preservation is not required,

as the complained-of action did not involve the trial court’s ruling on the admission or

exclusion of evidence. See TEX. R. EVID. 103(e); see also Proenza, 541 S.W.3d at 795. As

such, we overrule B.A.L.’s third issue.

C.      The Jury Charge

        In his fourth issue, B.A.L. asserts that the trial court erred by refusing to include in

the jury charge written questions and definitions he relied upon for his defense. We

disagree.

        In reviewing a jury-charge issue, an appellate court’s first duty is to determine

whether error exists in the jury charge. Hutch v. State, 922 S.W.2d 166, 170 (Tex. Crim.

App. 1996). If error is found, the appellate court must analyze that error for harm.

Middleton v. State, 125 S.W.3d 450, 453-54 (Tex. Crim. App. 2003). If an error was properly

preserved by objection, reversal will be necessary if the error is not harmless. Almanza v.


In the Matter of B.A.L., a Juvenile                                                       Page 8
State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1985). Conversely, if error was not preserved

at trial by proper objection, a reversal will be granted only if the error presents egregious

harm, meaning B.A.L. did not receive a fair and impartial trial. Id. To obtain a reversal

for jury-charge error, B.A.L. must have suffered actual harm and not just merely

theoretical harm. Sanchez v. State, 376 S.W.3d 767, 775 (Tex. Crim. App. 2012); Arline v.

State, 721 S.W.2d 348, 352 (Tex. Crim. App. 1986).

        Included in the record are written jury questions requested by B.A.L., but rejected

by the trial court. These questions included: (1) whether the jury finds beyond a

reasonable doubt that B.A.L. has autism; (2) whether the jury finds beyond a reasonable

doubt that B.A.L. has a mental illness as defined by section 571.001 of the Texas Health

and Safety Code; (3) whether the jury finds beyond a reasonable doubt that school staff

placed B.A.L. in seclusion as defined by section 37.0021 of the Texas Education Code; and

(4) whether the jury finds beyond a reasonable doubt that school staff placed B.A.L. in

“time out” as defined in section 37.0021 of the Texas Education Code. At trial, counsel

argued that the proposed jury questions addressed whether B.A.L. had “the ability to

comply with the laws of the state of Texas.”

        “[A] defensive instruction is not required when the issue in question is not a

statutorily-enumerated defense and merely serves to negate elements of the State’s case.”

Ortiz v. State, 93 S.W.3d 79, 92 (Tex. Crim. App. 2002). “[A] defense which is not

recognized by the Legislature as either a defense or as an affirmative defense does not


In the Matter of B.A.L., a Juvenile                                                    Page 9
warrant a separate instruction. . . . The term defense should not be used for an issue that

has not been specifically labeled as such by the Legislature.” Giesberg v. State, 984 S.W.2d
245, 250-51 (Tex. Crim. App. 1998) (citations omitted).

         A diagnosis of autism is not recognized as a defense or an affirmative defense to

prosecution. See TEX. PENAL CODE ANN. §§ 8.01-.08; see also Ruffin v. State, 270 S.W.3d 586,

593 (Tex. Crim. App. 2008) (“Insanity is the only ‘diminished responsibility’ or

‘diminished capacity’ defense to criminal responsibility in Texas.”).                    Furthermore,

assaulting a complaining witness because that same person “violated the law” is neither

a statutorily-enumerated defense, nor an affirmative defense found in the Texas Penal

Code.1

         Regarding B.A.L.’s question about mental illness, section 8.08 of the Penal Code

does provide a defense for children with mental illness. See TEX. PENAL CODE ANN. § 8.08.

This defense provides for the dismissal of a complaint against a child and addresses

whether the child,

    (1) lacks the capacity to understand the proceedings in criminal court or to
        assist in the child’s own defense and is unfit to proceed; or

    (2) lacks substantial capacity either to appreciate the wrongfulness of the
        child’s own conduct or to conform the child’s conduct to the requirement
        of the law.




         1B.A.L.’s requested third and fourth jury questions regarding alleged violations of the law under
section 37.0021 of the Texas Education Code by school staff were not couched in terms of self-defense.

In the Matter of B.A.L., a Juvenile                                                               Page 10
Id. § 8.08(a). Though counsel argued to the trial court that the requested questions

addressed whether B.A.L. had “the ability to comply with the laws of the state of Texas,”

nowhere in his question regarding mental illness did B.A.L. advance that argument.

Rather, B.A.L. merely requested that the jury be asked if he has a mental illness that

impairs his thought, perception of reality, emotional process or judgment, or grossly

impairs behavior as demonstrated by recent disturbed behavior. B.A.L.’s requested jury

question did not track section 8.08 of the Texas Penal Code and ask the jury to conclude

that he has a mental illness that precluded him from appreciating the wrongfulness of his

conduct or precluded him from conforming his conduct to the requirement of the law.

See id. Therefore, based on the foregoing, as well as the fact that mental illness or

diminished capacity is a “failure-of-proof defense in which the defendant claims that the

State failed to prove that the defendant had the required state of mind at the time of the

offense,” see Jackson v. State, 160 S.W.3d 568, 573-74 (Tex. Crim. App. 2005), we cannot say

that the trial court erred by excluding B.A.L.’s requested mental-illness question from the

jury charge.

        Based on the foregoing, we cannot say that the trial court erred by refusing all four

of B.A.L.’s requested jury questions. See Ortiz, 93 S.W.3d at 92; Giesberg, 984 S.W.2d at

250-51; Hutch, 922 S.W.2d at 170; see also In re D.C.S., No. 10-03-00393-CV, 2004 Tex. App.

LEXIS 9563, at **3-4 (Tex. App.—Waco Oct. 27, 2004, no pet.) (mem. op.). Accordingly,

we overrule B.A.L.’s fourth issue.


In the Matter of B.A.L., a Juvenile                                                   Page 11
D.        The Trial Judge’s Reading of the Charge to the Jury

          In his fifth issue, B.A.L. contends that the trial court erred by informing the jurors,

at the time the charge was read, “that “[a]ll the law that you need to consider in your

deliberations is contained in this document that I am going to read to you.” B.A.L.

contends that this, together with the refusal to allow his requested jury questions, denied

his constitutional right to due process of law.

          At the outset, we note that B.A.L. did not object to the complained-of comment

made by the trial judge in this issue. Accordingly, B.A.L.’s complaint in this issue was

not preserved for appellate review. See TEX. R. APP. P. 33.1(a)(1); see also Wilson, 71 S.W.3d

at 349.

          Nevertheless, even if B.A.L. had preserved this issue, his complaint in this issue

appears to be a continuation of his fourth issue, arguing once again that the trial court

erred by refusing to include his proposed jury instructions. Given that we have rejected

that underlying premise and the fact that the complained-of statement by the trial judge

in this issue is a correct, neutral statement of the law that did not improperly comment

on the weight of the evidence and mirrors that which is contained in the charge, there is

no merit to B.A.L.’s complaint in this issue. See TEX. CODE CRIM. PROC. ANN. art. 36.14; see

also Proenza, 541 S.W.3d at 800 (noting that not “every unscripted judicial comment in fact

disrupts the proper functioning of the judicial system” and that if an appeal challenges a

trial court’s comment that is “errorless or insignificant in the context of a particular trial,”


In the Matter of B.A.L., a Juvenile                                                       Page 12
then that complaint can be “denied on its merits or else declared harmless”); Hutch, 922
S.W.2d at 170 (“The purpose of the jury charge is to inform the jury of the applicable law

and guide them in its application to the case . . . .”). We overrule B.A.L.’s fifth issue.

                                         III.   CONCLUSION

                 We affirm the judgment of the trial court.




                                                   JOHN E. NEILL
                                                   Justice

Before Chief Justice Gray
       Justice Davis, and
       Justice Neill
Affirmed
Opinion delivered and filed December 30, 2020
[CV06]




In the Matter of B.A.L., a Juvenile                                                    Page 13